Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 7-11 in the reply filed on 05/04/2021 is acknowledged.  The traversal is on the ground(s) that the evidence offered up by the Office Action for the inclusion of polycrystalline zirconia cites to passages describing conventional abrasive particles, not the particles of Rosenflanz’s invention.  This is not found persuasive because the Rosenflanz publication discloses that the inventive particles may be blended with other abrasive particles such as the aforementioned conventional abrasive particles (see Rosenflanz at Col. 19, lines 45-55).
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/04/2021. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rosenflanz (US20050137076, hereinafter referred to as Rosenflanz).
Regarding claim 7, Rosenflanz discloses a ceramic comprising polycrystalline zirconia (see Rosenflanz at [0005], disclosing crystalline (including polycrystalline) ceramic comprising … ZrO2), a first polycrystalline rare earth aluminate (see Rosenflanz at [0085], disclosing crystalline phases which may be present include ...  complex Al2O3*REO (e.g., ReAlO3 (e.g., GdAlO3 LaAlO3) … and combinations thereof), a second, different polycrystalline rare earth aluminate (see Rosenflanz at [0085], disclosing crystalline phases which may be present include ... ReAl1O18 (e.g., LaAl11O18,) … and combinations thereof), and an amorphous phase comprising, on a theoretical oxides basis, SiO2, Al2O3, and rare earth oxide (see Rosenflanz at [0082], disclosing the crystalline ceramics may contain a minor amount of amorphous/glass material) AND (see Rosenflanz at 2O3 source may provide Al2O3, as well as one or more metal oxides other than Al2O3 (including materials of or containing complex Al2O3*metal oxides (e.g., Dy3Al5O12, Y3Al5O12, CeA11O18, etc.)). The Al2O3 source may also include, for example, minor amounts of silica). 
While Rosenflanz does not explicitly disclose wherein the polycrystalline zirconia and the first and second polycrystalline rare earth aluminate comprise crystals with grain boundaries, this is a property inherent to polycrystalline zirconia and polycrystalline rare earth aluminate. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a 
Likewise, while Rosenflanz does not explicitly disclose the first crystalline rare earth aluminate are acircular, all grains are somewhat acircular when examined for ratio, length and width, therefore this is an inherent property. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
And similarly, while Rosenflanz does not explicitly disclose the amorphous phase is present at the grain boundary, this is an inherent property as a person having ordinary skill in the art would naturally assume a binding amorphous phase would necessarily be present at the grain boundaries. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 8, Rosenflanz discloses the ceramic is in the form of a three-dimensional ceramic article (see Rosenflanz at [0098], disclosing abrasive articles comprising binder and a plurality of abrasive particles, which Examiner notes must necessarily exist in three dimensions). 
While Rosenflanz does not explicitly disclose the article has at least one portion having a bend radius of at 1 mm, this is a property inherent on the composition of the article, and the composition of the article disclosed by Rosenflanz is substantially similar to the instant composition as claimed. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
While Rosenflanz does not explicitly disclose the article has a thickness of at least 0.3 mm, changes in size/proportion are not patentable features. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). In Gardner v. TEC Syst., Inc., 725 
Regarding claim 9, Rosenflanz discloses the first rare earth aluminate is at least one of LaAlO3, CeAlO3, Er3Al5O12, GdAlO3, or Dy3Al5O12 (see Rosenflanz at [0085], disclosing crystalline phases which may be present include ...  complex Al2O3*REO (e.g., ReAlO3 (e.g., GdAlO3 LaAlO3) … and combinations thereof), and wherein the second rare earth aluminate is at least one of LaAl11O18 or CeAl11O18 (see Rosenflanz at [0085], disclosing crystalline phases which may be present include ... ReAl11O18 (e.g., LaAl11O18,) … and combinations thereof).
Regarding claim 10, while Rosenflanz does not explicitly disclose the ceramic passes the Flow Property Test, this is an inherent characteristic dependent on the composition of the ceramic, and the composition of the article disclosed by Rosenflanz is substantially similar to the instant composition as claimed. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenflanz (US20050137076, hereinafter referred to as Rosenflanz) as applied to claim 7 above, and further in view of Second Rosenflanz (RU2297397 with reference to machine translation via EspaceNet, hereinafter referred to as Second Rosenflanz). 
Regarding claim 11, Rosenflanz discloses the limitations of claim 7 as discussed above. Rosenflanz does not disclose the ceramic being an article for an electronics enclosure. 
Second Rosenflanz is directed to a ceramic (see Rosenflanz at [0016] from machine translation via EspaceNet, disclosing ceramics) containing Al2O3-complex metal oxides such as CeAl11O18, Dy3Al5O12, and Y3Al5O12 (see Rosenflanz at [0018] from machine translation via EspaceNet) and ZrO2 (see Rosenflanz at [0027] from machine translation via EspaceNet). Second Rosenflanz teaches the glass ceramic can be applied to other electrochemical devices, material for durable IR transmissive windows, and reinforcing materials… The materials 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use the invention as disclosed by Rosenflanz as an electronic enclosure as taught by Second Rosenflanz with a reasonable expectation of successfully providing an electronic enclosure. 
Conclusion
Although not relied upon to form the basis of a rejection, Applicant should be aware of Querel et al. (US20110131888, hereinafter referred to as Querel) and Anderson et al. (US20050137078, hereinafter referred to as Anderson).
Querel is directed to an abrasive article having abrasive grains comprising microcrystalline aluminum oxide within a bond material (see Querel at [0010]) and further comprising a spinel-forming material such as zinc oxide (see Querel at [0012]) which may further comprise up to 15% of a rare earth metal oxide (see Querel at [0025]). The bonded abrasive article can have a bond material that consists essentially of an amorphous phase (see Querel at [0029]). The bond 
Anderson is directed to fused polycrystalline abrasive particles (see Anderson at the Abstract). Anderson discloses the fused polycrystalline material comprises Al2O3 and Y2O3. Anderson discloses the composition may comprise CeAl11O18, Dy3Al5O12, Y3Al5O12 as well as crystalline ZrO2 and combinations thereof (see Anderson at [0024]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        





/CAMERON K MILLER/Examiner, Art Unit 1731